Citation Nr: 0834548	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
June 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a February 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In November 1995, the veteran testified during a 
hearing before RO personnel.  In May 1997, the veteran 
testified before a member of the Board sitting at the RO.  
The Board member (Veterans Law Judge) who conducted that 
hearing is no longer employed at the Board.  As a result, the 
veteran was given another opportunity to appear at a hearing.  
In January 2008, the veteran's attorney notified the Board 
that the veteran did not wish to appear at another hearing.  

By way of procedural history, the Board denied the veteran's 
claim on appeal in November 1999 and October 2002.  The 
veteran appealed those decisions to the United States Court 
of Appeals for Veterans Claims (hereinafter "Court").  In 
December 2000 and March 2003, the Court vacated and remanded 
the Board decisions.  The Board again denied the veteran's 
appeal in January 2005.  The veteran also appealed this 
denial to the Court.  In a December 2005 Order, the Court, in 
response to a joint motion for remand that same month, 
vacated the January 2005 Board decision and remanded the 
matter to the Board for readjudication.  The Board notified 
the veteran in January 2006 that he had 90 days in which to 
submit additional argument or evidence in support of his 
claim.  Thereafter, the veteran granted a power-of-attorney 
with private counsel (attorney).  

In March 2006 the Board notified the veteran's attorney that 
he had 90 days in which to submit additional argument or 
evidence in support of the veteran's claim.  The following 
month, the veteran's attorney notified the Board that the 
veteran had no information or evidence to submit.  In June 
2006, the Board remanded this case to the RO.  Following 
further evidentiary development, the RO continued to deny the 
veteran's claim and returned this matter to the Board for 
further appellate consideration.  Thereafter, the Board 
granted a motion filed by the veteran's attorney for an 
extension to submit additional evidence.  Medical evidence 
was submitted to the Board and the veteran's case was again 
remanded to the RO.  Following further evidentiary 
development the RO continued to deny the veteran's claim and 
returned this matter to the Board.  


FINDINGS OF FACT

A low back disability is not related to the veteran's period 
of active service; degenerative joint disease of the 
lumbosacral spine was not manifested within one year of the 
veteran's separation from active service.  


CONCLUSION OF LAW

The veteran does not have low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Effective May 30, 2008, VA revised 38 C.F.R. § 3.159 (2007).  
See 73 Fed. Reg. 23353-23356 (April 30, 2008).  In 
particular, the amended regulation removes the third sentence 
of 38 C.F.R. § 3.159(b)(1) which states that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Additionally, the 
fourth sentence of 38 C.F.R. § 3.159(b)(1) is changed to 
read:  "The information and evidence that the claimant is 
informed that the claimant is to provide must be provided 
within one year of the date of the notice."  The amended 
regulation also adds a new paragraph, (b)(3), to 38 C.F.R. 
§ 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through notice letters dated in 
January 2002, March 2004, May 2005, and October 2006, the 
veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  The 
veteran has been afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in support of his claim.  Additionally, in 
October 2006, the RO provided the veteran notice with respect 
to effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  Therefore, 
while the complete notice required by the VCAA was not 
necessarily provided prior to the initial adjudication of the 
veteran's claim, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
piecemeal notice in this case suggests that the veteran's 
claim must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the October 2006 
notice letter (which included notice with respect to 
effective date and rating criteria provisions) the veteran's 
claim was re-adjudicated in August 2007 and June 2008.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appeal decided 
herein.  The RO has obtained the veteran's service medical 
records and other relevant post-service treatment records.  
The veteran has also been provided VA examinations in which 
the examiners provided opinions regarding the relationship 
between the veteran's low back disability and his military 
service.  Furthermore, the veteran has submitted medical 
opinion evidence in support of his claim.  Otherwise, neither 
the veteran nor his attorney has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

The Board notes that the veteran has called into question the 
report of July 2007 VA examination and its findings.  A 
review of that report of examination, in addition to 
subsequent addendums to that report in July 2007 and May 
2008, reflects that the examiner reviewed the veteran's 
claims file and reported the veteran's service and post-
service medical history.  The examiner also discussed the 
medical evidence on which he based his medical opinion.  As a 
result, the Board finds nothing about the report of July 2007 
VA examination (or subsequent addendums) that would lead it 
to conclude that further medical examination is necessary.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service treatment records reflect that he 
complained of low back pain in February 1978, November 1978, 
and June 1979.  In those instances, the veteran was reported 
as having muscle pain and muscle strain.  The remainder of 
the veteran's service medical records, including a June 1979 
report of medical examination (for purposes of separating 
from active service), contain no finding or diagnosis 
pertaining to the low back.  

Following service, the earliest medical evidence of record 
documenting low back symptomatology is a June 1980 private 
medical record from a "Dr. Jackson."  The record notes the 
veteran's report of low back pain associated with his work as 
a sheetrock hanger.  Dr. Jackson diagnosed the veteran as 
having acute lumbar muscle spasm.  Subsequent treatment and 
hospital reports dated from April 1993 to March 1994 reflect 
complaints of low back pain.

A report of January 1998 medical evaluation performed by J. 
D. M., M. D., reflects the veteran's reported history of low 
back injuries dating back to 1980.  In this regard, Dr. M 
noted the veteran's reported history of injuring his low back 
in 1980 while laying sheet rock, the residuals of which 
resolved without sequelae.  In addition, it was noted that 
the veteran injured his low back in 1990 or 1991 while 
employed by a construction company.  At that time, the 
veteran was diagnosed with lumbar strain.  The veteran was 
also noted to report that in 1997 he experienced the onset of 
pain in his left wrist, elbow, and shoulder.  The pain later 
progressed to involve his neck and low back.  The veteran 
continued to work and the symptoms became more prominent.  
Dr. M.'s diagnosis included lumbosacral fascial strain and he 
opined that the veteran's muscle strain resulted from 
cumulative and repetitive trauma while employed by a drywall 
company for 18 months.  

In a report of March 2002 QTC fee-based examination, the 
veteran reported that he sustained a lumbosacral strain in 
1978 during active service when he tripped and fell in the 
woods.  He indicated that he had suffered from low back pain 
since that time.  In particular, the examiner noted that 
there were no military medical records to review other than a 
treatment record reflecting a subjective complaint of back 
pain.  Otherwise, X-rays taken of the veteran's spine at the 
time of examination revealed degenerative disc disease with 
vacuum disc phenomena at L5-S1 and moderate spondylosis at 
L5-S1.  The examiner, who noted that he had reviewed the 
veteran's claims file, indicated that there was no clear 
documentation of an in-service low back injury and that the 
veteran's current low back manifestations were a result of 
multiple injuries sustained while working as a sheet rock 
contractor.  The examiner also noted that, "The service[-
]connected diagnosis I see would be that of the established 
diagnosis of lumbar strain."  

In a report of July 2007 VA examination, the examiner's 
diagnosis was degenerative disc disease of the lumbosacral 
spine with mild functional loss due to pain.  An associated 
X-ray of the veteran's spine revealed disc space narrowing at 
L5-S1 with osteophytes present.  Furthermore, an associated 
MRI (magnetic resonance imaging) scan revealed degenerative 
disc changes of the lumbosacral spine.  In an addendum to the 
report of examination later that month, the examiner noted 
the veteran's medical history both in service and post 
service.  In particular, the examiner noted the veteran's 
treatment for back pain on three occasions in service.  The 
examiner opined that the veteran's degenerative disc disease 
of the lumbosacral spine was less likely due to the low back 
complaints in service.  The examiner explained that the 
veteran's degenerative disc disease was traumatic in origin 
and not due to muscle pain.  Furthermore, that it was most 
likely that the disability was the result of injuries 
sustained after discharge while working in construction and 
also building houses.  The examiner further opined that there 
was no indication that the veteran's low back disability 
(i.e., degenerative changes) was present within one year of 
discharge from military service.  

In support of his claim, the veteran submitted a report of 
January 2008 medical opinion from T .A. S., D.C. (Doctor of 
Chiropractic).  Dr. S. identified having reviewed the 
veteran's records.  In particular, Dr. S. noted that at no 
time in service had the veteran had an in-depth medical 
evaluation for proper diagnosis and treatment of his low 
back.  Additionally, the veteran's separation medical 
examination, in which no back complaints were noted, was not 
an accurate representation of the veteran's then low back 
condition.  Furthermore, the veteran's post-service injury in 
June 1980 continued to aggravate the mechanical dysfunction 
of the low back which had originated in service and never 
healed.  Dr. S. indicated that the June 1980 injury served to 
accelerate the degenerative disc disease process.  He opined 
that the veteran's low back disability was related to 
service.  

In a report of May 2008 addendum opinion, the July 2007 VA 
examiner again reviewed the record to include the statement 
from Dr. S.  In particular, he noted the veteran had been 
treated for muscle strain in service and that he had 
sustained low back injuries on several occasions while 
working installing sheet rock after service.  The examiner 
opined that the veteran's low back disability was traumatic 
in origin and less likely caused by or a result of treatment 
for muscle strain in service.  The examiner also commented 
that Dr. S. had failed to discuss the veteran's low back 
injury reportedly sustained in 1990/91.  

Initially, the Board is mindful that the QTC examiner in 
March 2002 gave conflicting opinions concerning the veteran's 
low back disability.  As noted above, while finding that 
disability associated with low back degenerative changes was 
not related to the veteran's period of service, the examiner 
appears to link a diagnosis of lumbar strain to service.  The 
Board is aware that the requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  See e. g., 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Prior to 
March 2002, the veteran had been diagnosed with low back pain 
and muscle strain.  The report of March 2002 examination is 
the first apparent instance where the veteran was diagnosed 
with degenerative changes of the lumbar spine.  There is no 
indication that the veteran currently has lumbosacral strain 
as compared to symptoms associated with degenerative changes 
of the low back.  

Here, even with consideration of the Court's holding in 
McClain, the Board finds that the evidence weighs against a 
finding that any diagnosed lumbosacral strain during the 
appeal period is related to the veteran's period of service.  
In this case, the QTC examiner's opinion regarding 
"service[-]connected diagnosis" appears to conflict with 
the conclusion of Dr. M, who found that the veteran's low 
back muscle strain was the result of trauma due to his post-
service work history.  The Board has also considered the 
opinion of Dr. S in this regard.  However, Dr. S. fails to 
discuss the findings and conclusions of Dr. M. in rendering 
his opinion.  It is noteworthy that at the time of 
separation, as noted above, no complaint of back pain or a 
diagnosis of low back strain was reported.  Not until June 
1980 is the veteran noted to report back pain and such pain 
was associated with his work installing sheet rock.  As per 
Dr. M.'s January 1998 report of examination, the veteran also 
suffered additional injuries to his back in 1990/91 and 1997.  
Dr. M. also noted that residuals of the low back injury in 
1980 resolved without sequelae.  

Thus, when the Board weighs the opinion of the QTC examiner, 
the opinion of Dr. S., along with the conclusions of Dr. M. 
and the other medical evidence of record, it finds the weight 
of the medical evidence does not support a finding of post-
service lumbosacral strain being related to the veteran's 
period of military service.  

Likewise, with respect to the veteran's current degenerative 
changes of the lumbar spine, the most probative medical 
opinions of record are those from the VA examiner as well as 
the opinion from Dr. S.  In this case, the Board finds more 
persuasive the opinion of the VA examiner and his subsequent 
addenda.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998) (it is the responsibility of VA adjudicators to 
determine the probative weight to be ascribed as among 
multiple medical, opinions in a case and to state reasons or 
bases for favoring one opinion over another); see also Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).

Here, the VA examiner's opinion is based on a complete review 
of the claims file and includes consideration of the January 
2008 medical opinion of Dr. S.  The VA examiner offered an 
explanation as to why his opinion differed from the opinion 
of Dr. S.  The examiner clearly related the veteran's low 
back disability to post-service trauma and not to any muscle 
pain or strain incurred by the veteran in service.  In 
reviewing the opinion of Dr. S. the Board notes that Dr. S. 
never references or discusses the findings of the report of 
July 2007 VA examination or the addendum from the examiner 
later that month.  Furthermore, while Dr. S. references the 
June 1980 post-service injury to the veteran's back, as noted 
above, he fails to adequately discuss the findings and noted 
medical history contained in the report of January 1998 
medical examination from Dr. M.  It is noteworthy that both 
the report of July 2007 VA examination and its addendum that 
month, as well as Dr. M.'s report of examination, are medical 
evidence unfavorable to the veteran's claim.  

Thus, in considering the medical evidence of record, the 
Board concludes that the weight of the competent medical 
evidence is against the veteran's claim that his low back 
disability manifested by degenerative changes is related to 
his period of active service.  The record also reflects that 
neither degenerative disc disease nor degenerative joint 
disease (spinal osteophytes) has been shown to have 
manifested within one year of the veteran's separation from 
service in June 1979.  While the veteran's contentions with 
respect to his claim have been considered, the veteran is not 
competent to render a medical opinion as to the etiology of 
any low back disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim of service connection 
for low back disability.  Thus, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as a preponderance of the evidence weighs 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


